EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Stephen Kenny on 4/9/2021. 

The application has been amended as follows: 
In claim 19, line 15, “first filler cutout” was changed to --first cutout--. 
In claim 19, line 15, “third filler cutout” was changed to --third cutout--. 

The above changes were made to overcome a potential rejection under 35 U.S.C. 112(b) for lack of antecedent basis. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose a bushing comprising first and second cutouts extending along the first and second sides, respectively, of the bushing, a core cutout at a distal end of the bushing, a core formed with first and second wedges where the first wedge is positioned within the core cutout, and a filler positioned within the first cutout and the third cutout. The closest prior art, Moeller Larsen et al. (US 9,370,905) discloses a bushing . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Caruso et al. (US 10,060,411) discloses a bushing arrangement where the bushing includes a bushing surrounded by a composite material where the composite material includes a wedge shape at its distal end. 
Zeller et al. (US 9,631,502) discloses a fastening element for a rotor blade which is formed with a wedge shaped distal end. 

Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745